Exhibit99.1 For Immediate Release MAGUIRE PROPERTIES REPORTS FOURTH QUARTER 2 LOS ANGELES, March22,2010 – MaguireProperties, Inc. (NYSE: MPG), a SouthernCalifornia-focused real estate investment trust, today reported results for the quarter ended December31,2009. Quarterly and Full-Year Highlights Balance Sheet § We had $218.2million of cash as of December31,2009 (excluding restricted cash related to Properties in Default), of which $91.0million was unrestricted and $127.2million was restricted. § Our outstanding debt totaled $3.4billion (excluding Properties in Default) as of December31,2009, a 33% reduction compared to $5.0billion of debt outstanding as of December31,2007.Since year end, we have reduced our outstanding debt by an additional $162.5million through property dispositions. Leasing Activity § During fourth quarter and full year 2009, we completed new leases and renewals totaling approximately 350,000 square feet and 1,400,000 square feet (including our pro rata share of our joint venture properties), respectively. Default Properties § As previously announced, six special purpose property-owning subsidiaries are in default on their mortgage loans.These defaults occurred as result of the board of directors’ approval of management’s plan to cease funding cash shortfalls at these properties: Stadium Towers in Central OrangeCounty, ParkPlaceII in Irvine, 2600Michelson in Irvine, Pacific Arts Plaza in CostaMesa, 550 South Hope in Downtown LosAngeles, and 500OrangeTower in Central OrangeCounty.Mortgage loans totaling $888.5million are currently in default, and the Company is accruing default interest at a rate of 5% per annum on these loans.The assets and liabilities of these properties will be removed from our balance sheet upon ultimate disposition of each asset. Dispositions § In March 2009, we disposed of 18581 Teller in Irvine, California.The buyer assumed the $20.0 million mortgage loan on the property.We received net proceeds of $1.8million from this transaction. § In June 2009, we disposed of City Parkway located in Orange, California.The buyer assumed the $99.6 million mortgage loan on the property.We have no further obligations with respect to the property-level debt and eliminated a master lease obligation on the property. § In June 2009, we disposed of 3161 Michelson located at the Park Place campus in Irvine, California.Proceeds from this transaction along with reserves released to us by the lender and unrestricted cash were used to repay the $163.5 million outstanding balance under the construction loan on the property.The Company has no further obligations with respect to the property-level debt and eliminated significant master lease obligations.Additionally, our Operating Partnership has no further obligation to guarantee the repayment of the construction loan. § In August2009, we completed a deed-in-lieu of foreclosure with the lender to dispose of ParkPlaceI.As a result of the deed-in-lieu of foreclosure, we were relieved of the obligation to pay the $170.0million mortgage loan on the property as well as $0.8million of unpaid interest related to the mortgage. § In August2009, we closed the sale of certain parking areas together with related development rights associated with the Park Place campus for $17.0million.We received net proceeds of $16.5million from this transaction. § In October2009, we completed the disposition of 130 State College located in OrangeCounty, California.We received net proceeds of $6.1million from this transaction. § In December2009, we completed the disposition of the LantanaMediaCampus located in Santa Monica, California.We received proceeds of approximately $195million, net of transaction costs, of which $175.8million was used to repay the balances outstanding under the mortgage and construction loans secured by the LantanaMediaCampus.We received net proceeds after debt repaymentof approximately $19million from this transaction. Significant Subsequent Events § On March1,2010, we entered into an agreement to dispose of GriffinTowers in Central OrangeCounty for approximately $90million.This transaction closed on March15,2010.In connection with the sale, the Company was relieved of the $125.0million property-level debt that was scheduled to mature in May2010 and a $20.0 million senior mezzanine loan that was scheduled to mature in May 2011.Additionally, the $22.4million repurchase facility was converted into an unsecured term loan. § On March12,2010, we entered into an agreement to dispose of 2385 Northside, a development property which is part of the MissionCityCorporateCenter in San Diego, California, for approximately $18million.This transaction closed on March17,2010.The Company used proceeds from this transaction to repay the $17.5million construction loan that was scheduled to mature in August2010 and eliminate a $4.0repayment guaranty. Fourth Quarter 2009 Financial Results § Our earnings in the fourth quarter of 2009 were negatively impacted by impairment charges totaling $290million and costs associated with Properties in Default.Including these charges, the net loss available to common stockholders for the quarter ended December31,2009 was $(299.1)million, or $(6.17) per share, compared to a net loss available to common stockholders of $(96.3)million, or $(2.02) per share, for the quarter ended December31,2008. ♦ $264million of the impairment charges were recorded in continuing operations, of which $100million was related to the writedown of GriffinTowers and 2385Northside to their estimated fair value as of December31,2009.The remaining $164million was the result of an impairment analysis performed as of December31,2009 which resulted in certain properties being written down to fair value.The remaining $26million impairment charge recorded in discontinued operations was related to the disposition of the LantanaMediaCampus. ♦ The Company accrued default interest of $9.3million and also wrote off $2.8million of deferred financing costs related to mortgage loans associated with Properties in Default. Our earnings in the fourth quarter of 2008 were negatively impacted by a $50.0million impairment charge recorded in connection with our decision to classify 3161Michelson in Irvine, California as held for sale as of December31,2008. § Our share of Funds from Operations (FFO) available to common stockholders for the quarter ended December31,2009 was $(265.4)million, or $(5.48) per share, compared to $(42.2)million, or $(0.88) per share, for the quarter ended December31,2008.Our share of FFO before specified items was $1.6million, or $0.03 per diluted share, for the quarter ended December31,2009 as compared to $1.7million, or $0.04 per diluted share, for the quarter ended December31,2008. The weighted average number of common and common equivalentshares used to calculate basic and diluted earnings per share for the quarter ended December31,2009 was 48,463,476 due to our net loss position.The diluted number of common and common equivalentshares outstanding used to calculate FFO for the quarter ended December31,2009 was 49,108,575. The results reported in this press release for the quarter and year ended December31,2009 are unaudited, and there can be no assurance that these results will not vary from the final information that will subsequently be reported in our AnnualReport on Form10-K to be filed with the Securities and Exchange Commission on or before March31,2010.In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and results of operations of MaguireProperties, Inc., MaguireProperties, L.P. (the “OperatingPartnership”) and the subsidiaries of the OperatingPartnership for the quarter and year ended December31,2009 have been included. As of December31,2009, our office portfolio (including Properties in Default) was comprised of whole or partial interests in 31 office properties totaling approximately 17million net rentablesquarefeet, one 350-room hotel with 266,000squarefeet, and on- and off-site structured parking plus surface parking totaling approximately 11millionsquarefeet, which accommodates approximately 36,000 vehicles.We have one recently completed development project that totals approximately 188,000squarefeet of office space.We also own undeveloped land that we believe can support up to approximately 5million square feet of office and mixed-use development and approximately 5million square feet of structured parking, excluding development sites that are encumbered by the mortgage loans on our PacificArtsPlaza and 2600Michelson properties, which are in default. We will host a conference call and audio webcast, both open to the general public, at 8:00a.m. Pacific Time (11:00 a.m. Eastern Time) on Tuesday, March23,2010, to discuss the financial results of the fourth quarter and provide a company update.The conference call can be accessed by dialing (866)394-8461 (Domestic) or (706)758-3042 (International), ID number59494297.The live conference call can be accessed via audio webcast at the Investor Relations section of our website, located at www.maguireproperties.com, or through Thomson Reuters at www.earnings.com.Our Supplemental Operating and Financial Data package is available at the Investor Relations section of our website, located at www.maguireproperties.com under “Financial Reports–Quarterly and Other Reports.” A replay of the conference call will be available approximately two hours following the call through March26,2010.To access this replay, dial (800)642-1687 (Domestic) or (706)645-9291 (International).The required passcode for the replay is ID number59494297.The replay can also be accessed via audio webcast at the Investor Relations section of our website, located at www.maguireproperties.com, or through Thomson Reuters at www.earnings.com. About MaguireProperties, Inc. MaguireProperties, Inc. is the largest owner and operator of Class A office properties in the LosAngeles central business district and is primarily focused on owning and operating high-quality office properties in the SouthernCalifornia market.MaguireProperties, Inc. is a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing.For more information on MaguireProperties, visit our website at www.maguireproperties.com. Business Risks This press release contains forward-looking statements based on current expectations, forecasts and assumptions that involve risks and uncertainties that could cause actual outcomes and results to differ materially.These risks and uncertainties include: risks associated with management’s focus on asset dispositions, loan defaults, cash generation and general strategic matters; risks associated with the timing and consequences of loan defaults and related asset dispositions; risks associated with the timing and consequences of loan defaults and related asset dispositions; risks associated with contingent guarantees by our OperatingPartnership; risks associated with our liquidity situation; risks associated with the negative impact of the current credit crisis and economic slowdown; general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with our ability to dispose of properties, if and when we decide to do so, at prices or terms set by or acceptable to us; risks and uncertainties affecting property development and construction; risks associated with increases in interest rates, volatility in the securities markets and contraction in the credit markets affecting our ability to extend or refinance existing loans as they come due; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our potential failure to qualify as a REIT under the Internal Revenue Code of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with our dependence on key personnel whose continued service is not guaranteed. For a further list and description of such risks and uncertainties, see our AnnualReport on Form10-K/A filed on April30,2009 and our Quarterly Report on Form10-Q filed on November9,2009 with the Securities and Exchange Commission.The Company does not update forward-looking statements and disclaims any intention or obligation to update or revise them, whether as a result of new information, future events or otherwise. CONTACT: MaguireProperties, Inc. Peggy Moretti Executive Vice President, Investor and Public Relations (213) 613-4558 MAGUIRE PROPERTIES, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) December 31, 2009 December 31, 2008 (Unaudited) ASSETS Investments in real estate $ 3,852,198 $ 5,026,688 Less: accumulated depreciation (659,753 ) (604,302 ) Investments in real estate, net 3,192,445 4,422,386 Cash and cash equivalents 90,982 80,502 Restricted cash 151,736 199,664 Rents and other receivables, net 6,589 15,044 Deferred rents 68,709 62,229 Due from affiliates 2,359 1,665 Deferred leasing costs and value of in-place leases, net 114,875 153,660 Deferred loan costs, net 20,077 30,496 Acquired above-market leases, net 8,160 19,503 Other assets 11,727 19,663 Investment in unconsolidated joint ventures – 11,606 Assets associated with real estate held for sale – 182,597 Total assets $ 3,667,659 $ 5,199,015 LIABILITIES AND DEFICIT Liabilities: Mortgage and other secured loans $ 4,248,975 $ 4,714,090 Accounts payable and other liabilities 195,441 216,920 Capital leases payable 2,611 4,146 Acquired below-market leases, net 77,609 112,173 Obligations associated with real estate held for sale – 171,348 Total liabilities 4,524,636 5,218,677 Deficit: Stockholders' Deficit: Preferred stock, $0.01 par value, 50,000,000 shares authorized; 7.625% Series A Cumulative Redeemable Preferred Stock, $25.00 liquidation preference, 10,000,000 shares issued and outstanding 100 100 Common stock, $0.01 par value, 100,000,000 shares authorized; 47,964,605and 47,974,955 shares issued and outstanding at December 31, 2009 and 2008, respectively 480 480 Additional paid-in capital 701,781 696,260 Accumulated deficit and dividends (1,420,092 ) (656,606 ) Accumulated other comprehensive loss, net (36,289 ) (59,896 ) Total stockholders' deficit (754,020 ) (19,662 ) Noncontrolling Interests: Common units of our Operating Partnership (102,957 ) – Total deficit (856,977 ) (19,662 ) Total liabilities and deficit $ 3,667,659 $ 5,199,015 MAGUIRE PROPERTIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited and in thousands, except share and per share amounts) For the Three Months Ended For the Year Ended December31,2009 December31,2008 December31,2009 December31,2008 Revenue: Rental $ 73,357 $ 72,927 $ 291,273 $ 291,372 Tenant reimbursements 26,500 29,398 107,012 108,886 Hotel operations 5,565 6,448 20,623 26,616 Parking 11,839 12,373 47,175 49,170 Management, leasing and development services 1,567 1,305 6,894 6,637 Interest and other 563 1,671 3,771 9,334 Total revenue 119,391 124,122 476,748 492,015 Expenses: Rental property operating and maintenance 29,543 28,783 111,078 109,301 Hotel operating and maintenance 3,763 4,021 14,064 17,105 Real estate taxes 8,313 11,072 40,623 44,011 Parking 3,268 3,917 13,607 14,629 General and administrative 10,325 8,038 35,106 60,835 Other expense 1,335 1,359 6,034 5,866 Depreciation and amortization 35,563 38,188 151,184 159,234 Impairment of long-lived assets 264,274 — 500,831 — Interest 73,071 62,423 270,633 237,371 Loss from early extinguishment of debt — — — 1,463 Total expenses 429,455 157,801 1,143,160 649,815 Loss from continuing operations before equity in net lossof unconsolidated joint venture (310,064 ) (33,679 ) (666,412 ) (157,800 ) Equity in net loss of unconsolidated joint venture 229 (330 ) (10,401 ) (1,092 ) Gain on sale of real estate — — 20,350 — Loss from continuing operations (309,835 ) (34,009 ) (656,463 ) (158,892 ) Discontinued Operations: Loss from discontinued operations before gain on sale of real estate (26,084 ) (57,530 ) (215,434 ) (164,446 ) Gain on sale of real estate — — 2,170 — Loss from discontinued operations (26,084 ) (57,530 ) (213,264 ) (164,446 ) Net loss (335,919 ) (91,539 ) (869,727 ) (323,338 ) Net loss attributable to common units of our OperatingPartnership 41,633 — 108,570 14,354 Net loss attributable to MaguireProperties, Inc. (294,286 ) (91,539 ) (761,157 ) (308,984 ) Preferred stock dividends (4,766 ) (4,766 ) (19,064 ) (19,064 ) Net loss available to common stockholders $ (299,052 ) $ (96,305 ) $ (780,221 ) $ (328,048 ) Basic and diluted loss per common share: Loss from continuing operations $ (5.70 ) $ (0.81 ) $ (12.32 ) $ (3.55 ) Loss from discontinued operations (0.47 ) (1.21 ) (3.89 ) (3.35 ) Net loss available to common stockholders per share $ (6.17 ) $ (2.02 ) $ (16.21 ) $ (6.90 ) Weighted average number of common shares outstanding 48,463,476 47,777,101 48,127,997 47,538,457 Amounts attributable to MaguireProperties, Inc.: Loss from continuing operations $ (271,390 ) $ (34,009 ) $ (573,940 ) $ (149,741 ) Loss from discontinued operations (22,896 ) (57,530 ) (187,217 ) (159,243 ) $ (294,286 ) $ (91,539 ) $ (761,157 ) $ (308,984 ) MAGUIRE PROPERTIES, INC. FUNDS FROM OPERATIONS (Unaudited and in thousands, except share and per share amounts) For the Three Months Ended For the Year Ended Dec.31,2009 Dec. 31,2008 Dec.31,2009 Dec. 31,2008 Reconciliation of net loss available to common stockholders to funds from operations: Net loss available to common stockholders $ (299,052 ) $ (96,305 ) $ (780,221 ) $ (328,048 ) Add:Depreciation and amortization of real estate assets 37,186 46,052 167,933 196,816 Depreciation and amortization of real estate assets - unconsolidated joint venture (a) 2,251 2,204 9,712 9,559 Net loss attributable to common units of our OperatingPartnership (41,633 ) — (108,570 ) (14,354 ) Unallocated losses - unconsolidated joint venture (a) (1,074 ) — (4,019 ) — Deduct:Gains on sale of real estate — — 22,520 — Funds from operations available to common stockholders and unit holders (FFO) (b) $ (302,322 ) $ (48,049 ) $ (737,685 ) $ (136,027 ) Company share of FFO (c) (d) $ (265,377 ) $ (42,180 ) $ (647,574 ) $ (119,399 ) FFO per share - basic $ (5.48 ) $ (0.88 ) $ (13.46 ) $ (2.51 ) FFO per share - diluted $ (5.48 ) $ (0.88 ) $ (13.46 ) $ (2.51 ) Weighted average number of commonshares outstanding - basic 48,463,476 47,777,101 48,127,997 47,538,457 Weighted average number of common and common equivalentshares outstanding - diluted 49,108,575 47,777,868 48,392,609 47,617,258 Reconciliation of FFO to FFO before specified items: (e) FFO available to common stockholders and unit holders (FFO) $ (302,322 ) $ (48,049 ) $ (737,685 ) $ (136,027 ) Add:Loss from early extinguishment of debt 314 — 1,165 3,264 Realized loss on forward-starting interest rate swap — — 11,340 — Default interest accrued on Properties in Default 9,342 — 13,903 — Writeoff of deferred financing costs related to Properties in Default 2,769 — 2,769 — Severance-related charges — — 1,526 — 1733 Ocean lease termination charge 1,432 — 1,432 — Impairment of long-lived assets 290,266 50,000 708,570 123,694 Impairment of long-lived assets - unconsolidated joint venture (a) — — 10,050 — Costs associated with strategic alternatives and management changes (f) — — — 23,892 FFO before specified items $ 1,801 $ 1,951 $ 13,070 $ 14,823 Company share of FFO before specified items (c) (d) $ 1,581 $ 1,713 $ 11,474 $ 12,949 FFO per share before specified items - basic $ 0.03 $ 0.04 $ 0.24 $ 0.27 FFO per share before specified items - diluted $ 0.03 $ 0.04 $ 0.24 $ 0.27 (a) Amount represents our 20% ownership interest in our joint venture with MacquarieOfficeTrust. (b) Funds from Operations, or FFO, is a widely recognized measure of REIT performance. We calculate FFO as defined by the National Association of Real Estate Investment Trusts, or NAREIT.FFO represents net income (loss) (as computed in accordance with accounting principles generally accepted in the United States of America, or GAAP), excluding gains from disposition of property (but including impairments and provisions for losses on property held for sale), plus real estate-related depreciation and amortization (including capitalized leasing costs and tenant allowances or improvements).Adjustments for our unconsolidated joint venture are calculated to reflect FFO on the same basis. Management uses FFO as a supplemental performance measure because, in excluding real estate-related depreciation and amortization and gains from property dispositions, it provides a performance measure that, when compared year over year, captures trends in occupancy rates, rental rates and operating costs. We also believe that, as a widely recognized measure of the performance of REITs, FFO will be used by investors as a basis to compare our operating performance with that of other REITs. However, because FFO excludes depreciation and amortization and captures neither the changes in the value of our properties that result from use or market conditions nor the level of capital expenditures and leasing commissions necessary to maintain the operating performance of our properties, all of which have real economic effect and could materially impact our results from operations, the utility of FFO as a measure of our performance is limited. Other Equity REITs may not calculate FFO in accordance with the NAREIT definition and, accordingly, our FFO may not be comparable to such other Equity REITs’ FFO.As a result, FFO should be considered only as a supplement to net loss as a measure of our performance. FFO should not be used as a measure of our liquidity, nor is it indicative of funds available to fund our cash needs, including our ability to pay dividends or make distributions. FFO also should not be used as a supplement to or substitute for cash flow from operating activities (as computed in accordance with GAAP). (c) Based on a weighted average interest in our OperatingPartnership of approximately 87.8% for both the three months ended December31,2009 and 2008, respectively. (d) Based on a weighted average interest in our OperatingPartnership of approximately 87.8% and 87.5% for the years ended December31,2009 and 2008, respectively. (e) Management also uses FFO before specified items as a supplemental performance measure because losses from early extinguishment of debt, default interest and the impairment of long-lived assets create significant earnings volatility which in turn results in less comparability between reporting periods and less predictability regarding future earnings potential. Losses from early extinguishment of debt represent costs to extinguish debt prior to the stated maturity and the write off of unamortized loan costs on the date of extinguishment.The decision to extinguish debt prior to its maturity generally results from (i) the assumption of debt in connection with property acquisitions that is priced or structured at less than desirable terms (for example, a variable interest rate instead of a fixed interest rate), (ii) short-term bridge financing obtained in connection with the acquisition of a property or portfolio of properties until such time as the company completes its long-term financing strategy, (iii) the early repayment of debt associated with properties disposed of, or (iv) the restructuring or replacement of property or corporate-level financing to accommodate property acquisitions.Consequently, management views these losses as costs to complete the respective acquisition or disposition of properties. During the third quarter of 2009, we announced a plan to cease funding cash shortfalls at certain properties.As a result, six special purpose property-owning subsidiaries are or will be in default on their mortgage loans: Stadium Towers in Central OrangeCounty, ParkPlaceII in Irvine, 2600Michelson in Irvine, Pacific Arts Plaza in CostaMesa, 550SouthHope in DowntownLosAngeles, and 500OrangeTower in Central OrangeCounty.We are accruing interest on the defaulted mortgage loans at the default rate per the applicable loan agreements.We have excluded default interest accrued on Properties in Default as well as the writeoff of deferred financing costs related to the mortgage loans on these propertiesfrom the calculation of FFO before specified items since these charges are a direct result of management’s decision to dispose of property other than by sale.Management views these charges as costs to complete the disposition of the related properties. Impairment of long-lived assets represents charges taken to write down depreciable real estate assets to fair value estimated when events or changes in circumstances indicate that the carrying amount may not be recoverable.Per the NAREIT definition of FFO, gains from property dispositions are excluded from the calculation of FFO; however, impairment losses are required to be included.Management excludes both gains on disposal and impairment losses from the calculation of FFO before specified items because they both relate to the financial statement impact of decisions made to dispose of property, whether in the period of disposition or in advance of disposition.These types of gains or losses create volatility in our earnings and make it difficult for investors to determine the funds generated by our ongoing business operations. (f) During 2008, we excluded from the calculation of FFO costs associated with our review of strategic alternatives and management changes, primarily contractual separation obligations for our former senior executives, and exit costs and tenant improvement writeoffs related to the 1733 Ocean lease.These costs are associated with the Special Committee’s review of strategic alternatives, including the potential sale of our company, and the resulting management changes made after the Special Committee concluded its review.The Special Committee was dissolved in May2008.Management views these costs as non-recurring and believes that including these costs in the calculation of FFO would make it difficult for investors to determine funds generated by our ongoing business operations.
